Citation Nr: 0617814	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disability, 
to include as secondary to Agent Orange.

3.  Entitlement to service connection for a gastrointestinal 
disability.  

4.  Entitlement to a higher initial rating than 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
September 1967.  

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims seeking 
service connection for bilateral hearing loss, a hiatal 
hernia with irritable bowel syndrome, and for eczema with a 
keloid, on the posterior left side of the scalp.  

The appeal also arises from an April 2005 rating decision 
which granted the veteran service connection for PTSD and 
assigned an initial 10 percent rating.  

In the December 2001 rating decision, the RO also denied 
service connection for "nerves."  In a February 2006 
statement, the veteran indicated that he wished to withdraw 
that issue.  

In February 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  

The claims of service connection for bilateral hearing loss 
and for a gastrointestinal disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's skin disorders (lichen simplex chronicus, 
intertrigo, dermatitis, folliculitis, tinea cruris, and tinea 
unguium) are not the result of a disease in service and have 
not been shown to be related to exposure to herbicide 
exposure therein.

2.  For the entire rating period, the veteran's PTSD has not 
been productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
characteristic symptomatology.  


CONCLUSIONS OF LAW

1.  A skin disability (to include chloracne) was not incurred 
in active service and may not be presumed to have been 
incurred in service, including as due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a),(e) (2005).  

2.  The requirements for a higher initial rating than 10 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § § 4.7, 4.130, Diagnostic Code 9411 (2005).  











REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the veteran's claim for service connection, the RO 
did provide the veteran with notice of the VCAA in June 2001, 
prior to the initial decision on the claim in December 2001.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.  Although the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Regarding the veteran's claim for a higher initial rating for 
PTSD, the RO provided notice of the VCAA in an August 2003 
letter prior to when service connection was granted in June 
2004, i.e., the initial adjudication of the claim.  However, 
the letter did not address all five elements of a service 
connection claim.  Specifically, the veteran was not informed 
of the initial disability rating and effective date elements.

Regarding the increase in disability element, requisite 
notifications regarding the initial disability rating element 
were eventually provided to the veteran subsequent to the 
rating decision in an October 2004 VCAA letter.  The issue 
was readjudicated in a statement of the case (SOC) dated 
November 2005 prior to the instant transfer and certification 
to the Board.  Therefore, any defect with respect to the 
timing of the VCAA notice constituted harmless error.

Regarding the effective date element, the veteran was not 
apprised of the type of evidence necessary to establish an 
effective date for the disability on appeal.   However, 
despite the inadequate notice provided to the veteran, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The June 2004 rating decision 
assigned an initial rating beginning July 24, 2003, the date 
the veteran submitted his claim.  The date that the veteran 
submitted his claim would be the earliest possible date his 
rating could be assigned, and the RO informed the veteran of 
this in an indirect manner, when it informed the veteran in 
the August 2003 letter that he should submit evidence within 
one year otherwise the RO might not be able to pay the 
veteran back to the date he filed his claim.  Furthermore, as 
the Board finds no evidence of an increase in disability 
during the rating period, there is no need to ascertain the 
dates of "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Therefore, the failure to address the 
effective date in the August 2003 and October 2004 VCAA 
letters has not resulted in any prejudice to the veteran.

The Board notes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken 
advantage of those opportunities during the processing of his 
claim.  Viewed in such context, even though the veteran was 
informed of two of the elements of a service connection claim 
(the effective date of the disability and the degree of 
disability) either after the decision that led to the appeal, 
or not at all, these actions did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The veteran has had a "meaningful opportunity to 
participate effectively," and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Id. at 120-21.

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in the June 2001 VCAA letter, 
the RO informed the veteran that to substantiate his claim of 
service connection, the evidence must show the following 
three things:

An injury in military service or a 
disease that began in or was made worse 
during military service;

A current physical or mental disability;

A relationship between your current 
disability and an injury, disease, or 
event in service.  

In the October 2004 letter, the RO informed the veteran that 
he should evidence that his disability had increased in 
severity.  

Regarding the second element, in the June 2001 and October 
2004 letters, the RO informed the veteran that it would 
obtain any VA medical records or any private medical records 
if the veteran provided enough information about the evidence 
so that it could request it from the person or agency that 
had it.  

Regarding the third element, the RO informed the veteran in 
the notice letters to provide enough information about the 
evidence so that it could request it from the person or 
agency that had it.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, SOCs, and Supplemental Statement of the 
Case (SSOC) of the reasons for the denial of his claims and, 
in so doing, informed him of the evidence that was needed to 
substantiate that claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  In 
compliance with the statutory requirements of 38 U.S.C.A. 
§ 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), the VA 
has provided the veteran and his representative with a SOC 
and SSOC, informing them of the laws and regulations relevant 
to the veteran's claim and, in particular, what was needed to 
achieve a higher initial rating for his service-connected 
PTSD, and what was needed to obtain service connection for 
his claimed skin disability.  See Dingess, 19 Vet. App. at 
473.  For these reasons, the Board concludes that the VA has 
fulfilled the duty to assist the appellant in this case.


Background

Service medical records show that the veteran was seen for a 
superficial ulceration on his penis in July 1966.  At 
separation in May 1967, the veteran's skin was evaluated as 
normal.  On his report of medical history form, he denied 
having any skin diseases.  

Service personnel records show that the veteran received the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Combat Infantryman Badge.  

Private dermatological treatment records from August 1993, 
September 1993 and April 1996 show that the veteran was 
treated for hand eczema, lichen simplex chronicus, a fungal 
infection, and a keloid on the left side of the scalp.  

Private medical reports were submitted in September 2001, but 
do not show treatment for the veteran's skin or for any 
psychiatric disorders.  

VA Medical Center treatment records from 2001-2002 show that 
the veteran was diagnosed with dermatitis.  

VA Medical Center treatment records from 2003 show that the 
veteran participated in the PTSD treatment program, and was 
diagnosed with PTSD in October 2003.  

The veteran underwent an "Agent Orange" exam in April 2004.  
The veteran described a recurrent groin rash, and a pruritic 
flaking rash of his left thumb.  The examiner's impression 
was tinea unguium, and recurrent tinea cruris.  

The veteran underwent a VA psychiatric examination in April 
2004.  The examiner stated that the veteran did not show the 
overall symptomatology expected of someone with PTSD.  He 
denied any problems with assaultiveness or suicidality.  His 
overall functioning had been good, with only very mild 
impairments possible in his relationship with his wife.  
Examination showed that the veteran was alert and oriented to 
person, place, and time.  He was well-dressed and groomed, 
and appeared capable of maintaining minimal personal hygiene.  
His mood was euthymic with congruent affect, but the veteran 
became dysthymic when talking about his military experience.  
His overall interaction style appeared to be relaxed.  His 
speech was clear and understandable during the session.  His 
thought was coherent, logical, and goal-directed, and there 
were no noteworthy signs of impairment in thought processes 
or communication.  There was no evidence of short or long-
term memory difficulties, although eh reported some increased 
forgetfulness.  He reported no current or past problems with 
suicidal or homicidal ideation, or hallucinations.  There 
were no signs of delusions were present during the session.  
There were no past problems with panic attacks.  There was no 
evidence of impulse control problems.  He reported problems 
with sleep initiation and maintenance.  He seemed to have 
been able to maintain adequate numbers and quality of 
interpersonal relationship and did not appear to exhibit 
restricted range of affect.  He had an exaggerated startle 
response, and periodic increased irritability.  He did not 
report any significant distress or impairment in social, 
occupational, or other important areas of functioning.  After 
psychological testing, the examiner commented that the 
overall results provided very little evidence for the 
presence of PTSD.   Diagnosis was anxiety disorder, NOS.  His 
estimated GAF score was 55.

The veteran was treated by VA in September 2004 for his skin.  
Assessment was lichen simplex chronicus; intertrigo, flexural 
aspect of groin, and dry skin on the hands.  

A VA treatment record from December 2004 showed that the 
veteran was diagnosed with PTSD, and assigned a GAF score of 
55.  Another treatment record from December 2004 shows that 
the veteran was diagnosed with lichen simplex chronicus of 
the scrotal skin; dermatitis on the right arm; and mild 
folliculitis, keloidalis nuchae.  

VA Medical Center treatment records from 2005 show continued 
treatment for the veteran's skin.  

The veteran underwent a VA examination in November 2005.  The 
examiner commented that the veteran had 7 children, and lived 
with his wife and adult son.  He had been employed as an 
engineering associate with the city of Austin for the last 33 
years.  He stated that he rarely missed a day of work.  He 
reported that he was often sad and depressed.  He did not 
have any suicidal thoughts or plans and denied any history of 
suicide attempts.  He described himself as friendly and as 
having friends, but also reported that he liked to stay by 
himself.  

The veteran was neatly dressed and well-groomed.  He was 
friendly and cooperative.  His speech was logical and goal-
directed.  His thought processes were grossly intact.  There 
was no evidence or report of hallucinations and the veteran 
was oriented times 3.  His affect was appropriately 
responsive.  His mood was mildly depressed.  He felt "sad" 
or "down" a lot.  His attention and concentration were 
slightly impaired.  His judgment and insight were intact.  No 
memory problems were observed.  The veteran's most recent 
clinical notes from his psychiatrist indicated that he had 
improved over the last year or so.  His data was not 
sufficient to allow a diagnosis of PTSD.  His impairment was 
mild to moderate.  Diagnosis was anxiety disorder, NOS.  His 
GAF was 55.  







Analysis

 Entitlement to service connection for a skin disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who during active military service served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (a)(6)(iii).  

If a veteran was exposed to an herbicide agent such as Agent 
Orange during active military service, the law provides that 
service connection may be presumed for chloracne or other 
acneform disease consistent with chloracne that manifests 
itself to a degree of 10 percent or more within one year of 
the last date the veteran was exposed to an herbicide agent 
during active military service.  38 U.S.C.A. § 1116; 
38 C.F.R. § § 3.307(a)(6), 3.309(e).  

The veteran had service in Vietnam and is therefore presumed 
exposed to Agent Orange.  Although chloracne is one of the 
presumptive diseases, there is no evidence that the veteran 
had chloracne within one year of exposure.  As such, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 do not 
apply. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Service medical records do not show that the veteran was seen 
for any skin disorders aside from an ulceration on his penis 
noted in July 1966.  At separation in May 1967, the veteran's 
skin was evaluated as normal.  Post-service treatment records 
do not document any treatment for skin disorders until 1993, 
more than 24 years after the veteran left service.  Although 
the veteran testified at his hearing (pages 2,7) that he was 
treated after service in 1972 by a Dr. H.B. for his skin, the 
veteran's record was held open for 60 days after the hearing 
so that he could submit those records, but no records were 
forthcoming by the veteran.  A notation was made in May 2006 
that no additional evidence had been submitted by the 
veteran.  

Furthermore, there is no competent evidence linking the 
veteran's currently diagnosed skin disorders (lichen simplex 
chronicus, intertrigo, dermatitis, folliculitis, tinea 
cruris, and tinea unguium) with his military service, and no 
examiner has related the veteran's skin disorders to Agent 
Orange exposure.  Therefore, service connection for a skin 
disability may not be granted on a direct basis.  

It is noted that the veteran has not been afforded a VA 
dermatological examination.  However, the claims file 
contains sufficient medical evidence to make a decision on 
the veteran's claim.  In so concluding, the Board notes that 
VA regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  

The evidence shows that the veteran was only seen for an 
ulceration on his penis during service, and that afterwards, 
he was not seen for any skin disorders until many years after 
service.  In this instance, it has not been indicated that 
the veteran's diagnosed skin disorders may be associated with 
the one occasion that he was treated for an ulceration in 
service, or to his exposure to Agent Orange in service.  The 
Board finds persuasive that medical records do not show 
treatment for any skin disorders until August 1993 (more than 
24 years after the veteran left service) and that at the 
veteran's separation examination, there was no finding made 
regarding the veteran's skin.  For these reasons, the Board 
finds that a VA examination is not necessary to decide the 
veteran's claim.  As there is sufficient competent medical 
evidence to decide the claim, further VA examination 
discussing the etiology of the veteran's skin disorders are 
not required under the provisions of 38 U.S.C.A §5103A(d) 
(West 2002).

With regard to the appellant's own contention that his skin 
disorders are related to service or to Agent Orange, a 
layperson is not competent to provide evidence in matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495-5 (1992).  The appellant is a layperson, 
and lacks the medical expertise for his opinion in this 
matter to be competent medical evidence.

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107.  However, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a skin 
disability, to include as secondary to Agent Orange; hence, 
the doctrine of reasonable doubt is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.  






  Entitlement to a higher initial rating than 10 percent for 
PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The relevant portion of the rating formula for mental 
disorders to include PTSD, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, is as follows:

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005)  

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 60 
means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive 
or exhaustive list of symptomatology which may be considered 
for a higher rating claim.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

In order to receive a 30 percent rating for PTSD, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
characteristic symptomatology.  Even though the veteran has 
been assigned a GAF score of 55 (indicating moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning) by VA examiners in April 2004 and November 2005, 
the veteran reported at his November 2005 VA examination that 
he had worked for the same employer for 33 years, and rarely 
missed a day of work.  Also, at the veteran's April 2004 VA 
examination, the examiner commented that the veteran seemed 
to have been able to maintain adequate numbers and quality of 
interpersonal relationships, and that he did not report any 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  

Although the veteran has been diagnosed with PTSD by his 
treating physicians at the VA Medical Center, when he has 
been seen for his two VA examinations, the examiners 
specifically indicated that they could not diagnose the 
veteran with PTSD.  Rather, they diagnosed the veteran with 
anxiety disorder.  Both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the United 
States Court of Appeals for Veterans Claims (Court) have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71.  In this regard, the VA examinations 
were much more detailed in their findings than the treatment 
notes and more weight is given to their findings.  

Even though the veteran was noted to have a depressed mood, 
anxiety, and sleep impairment (characteristic symptomatogy 
discussed in the criteria for a 30 percent rating) at his VA 
examinations, the examiners did not note suspiciousness, 
panic attacks, or memory loss (other symptomatology discussed 
in the criteria for a 30 percent rating).  Furthermore, as 
noted above, at the veteran's VA examinations, he was noted 
to be working, and did not report any significant impairment 
in social, occupational, or other important areas of 
functioning.  Also, the VA examiners determined that the 
veteran's proper diagnosis was for non service-connected 
anxiety disorder.  For all of these reasons, the veteran's 
claim for a higher initial rating than 10 percent for his 
PTSD must be denied.  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization, or marked interference with employment.  In 
the absence of medical evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e. interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

The preponderance of the evidence is against the veteran's 
claim for a higher initial rating for his PTSD.  As such, the 
benefit-of-the-doubt doctrine is not for application.  
Accordingly, the initial rating assigned for the veteran's 
PTSD was proper, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a skin disability, to 
include chloracne, including as due to exposure to Agent 
Orange is denied.  

Entitlement to a higher initial rating than 10 percent for 
PTSD is denied.  


REMAND

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disabilities before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

Regarding the veteran's claim of service connection for a 
gastrointestinal disability, he claimed at his February 2006 
hearing that his stomach problem was caused by his service-
connected PTSD (page 12).  Although the veteran's claim has 
been adjudicated on a direct basis, it has not yet been 
adjudicated by the RO on a secondary basis.  Thus, the 
veteran's claim must be remanded so that it can be considered 
on a secondary basis.  As part of the remand, the veteran 
should be scheduled for a  VA examination in which the 
examiner comments on whether any of the veteran's diagnosed 
gastrointestinal disorders are due to or the result of his 
service-connected PTSD.  The examiner should also comment on 
whether the veteran's gastrointestinal disorders are related 
to the stomach pain the veteran was noted to have during 
service in February, March and May 1966.  

Also, at the veteran's hearing (page 3), he testified that 
while in service, he underwent an upper GI series around 
April 1966 at a hospital at Thompson Airbase.  As the service 
medical records do not show such a procedure, an attempt 
should be made to obtain the veteran's clinical records, to 
include x-rays, from Thompson Air Force Hospital for the time 
period between February and May 1966.  

Regarding the veteran's claim of service connection for 
bilateral hearing loss, it is true that the service medical 
records do not show hearing loss as defined by 38 C.F.R. 
§ 3.385.  However, in Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court held that when an evidentiary basis is 
demonstrated showing a relationship between inservice 
exposure to loud noise and a current hearing disability, it 
is appropriate to grant service connection on a direct 
incurrence basis.  As the veteran asserted in his September 
2002 substantive appeal that his hearing loss was due to 
acoustic trauma from rifle fire, and mortar and rocket 
explosions, and his claim has not yet been considered on this 
basis, the veteran's claim should be remanded for a VA 
examination to determine if any currently demonstrated 
hearing loss is related to acoustic trauma.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC) and obtain any 
clinical records, to include x-rays of 
the veteran's from an Air Force Base 
Hospital in Vietnam (possibly Thompson 
Air Force Base Hospital) for the period 
between February and May of 1966.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of all gastrointestinal 
disorders.  The claims folder, and a copy 
of this REMAND should be made available 
to the examiner in conjunction with the 
examination.  The examination report 
should include responses to the each of 
the following item:

a.  Please provide diagnoses of all 
gastrointestinal disorders.  

b.  Is it at least as likely as not 
that any of the veteran's 
gastrointestinal disorders were 
caused, or aggravated, by his 
service-connected PTSD?  

c.  Is it at least as likely as not 
that any of the veteran's 
gastrointestinal disorders are 
related to the stomach pains that 
the veteran experienced in service 
in 1966?

3.  The veteran should then be scheduled 
for a special VA audiological examination 
to ascertain the nature and likely 
etiology of any bilateral hearing loss.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be accomplished.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to whether it is at least as 
likely as not that any bilateral hearing 
loss is the result of acoustic trauma 
incurred during the veteran's service in 
Vietnam, i.e., rifle fire, and rocket and 
mortar explosions.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

4.  Thereafter, the appellant's claims of 
entitlement to service connection for a 
gastrointestinal disability, to include 
as secondary to the service-connected 
PTSD, and service connection for 
bilateral hearing loss should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


